         Case 1:20-cr-10111-RWZ Document 132 Filed 03/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                         )
UNITED STATES OF AMERICA )
                         )
     v.                  )                             Case No. 1:20-cr-10111-RWZ
                         )
CHARLES LIEBER           )
                         )
     Defendant.          )
                         )


                        ASSENTED-TO MOTION FOR EXCLUSION
                        OF TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, through the undersigned Assistant U.S. Attorney,

respectfully moves this Court to exclude the period from March 26, 2021 through and including

April 28, 2021 from the time within which the trial must commence under the Speedy Trial Act

pursuant to 18 U.S.C. §§ 3161(h)(1)(D) and (h)(7)(A), and Local Rule 112.2(c). In further support

of this motion, the government states as follows.

       The defendant has been charged by Superseding Indictment with making false statements,

making and subscribing false tax returns, and failing to file reports of foreign bank and financial

accounts. He was arraigned on July 30, 2020 and pleaded not guilty. The most recent status

conference was held on March 26, 2021, during which the Court scheduled a next status conference

for April 28, 2021 in order to provide additional time for discovery, including in particular to afford

time for the government to respond to defense discovery requests propounded on March 24, 2021.

During the status conference, the defendant, through counsel, consented to the exclusion of time

between the status conferences from the speedy trial computation and the government agreed to file

the instant motion in support of the same.
         Case 1:20-cr-10111-RWZ Document 132 Filed 03/26/21 Page 2 of 2




       With the assent of the defendant, the government asks the Court to enter an order excluding

from the speedy trial computation the period from March 26, 2021 through and including April 28,

2021. This period constitutes “the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence,” and the ends of justice served by granting the requested

continuance outweigh the best interests of the public and the defendant in a speedy trial pursuant to

the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                       By:    /s/ James R. Drabick
                                              JASON A. CASEY
                                              JAMES R. DRABICK
                                              Assistant United States Attorneys


                                  CERTIFICATE OF SERVICE

      I hereby certify that this document was filed on March 26, 2021, through the ECF system,
which will provide electronic notice to counsel as identified on the notice of Electronic Filing.

                                              /s/ James R. Drabick
                                              James R. Drabick
                                              Assistant United States Attorney




                                                 2
